DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2022 and 03/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: “The imaging device according to claim 7”. It should be “The imaging device according to claim 1”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (“Saito”, US 2010/0207224).

Regarding claim 1, Saito discloses an imaging device, comprising: 
a solid-state imaging element that generates a pixel signal by photoelectric conversion according to an amount of incident light (Saito: see fig. 1 and par. [0020], wherein an imaging element chip 10 on which an imaging element is formed. One of ordinary skill in the art would understand that an imaging element generates a pixel signal by photoelectric conversion according to an amount of incident light); 
a lens group that includes a plurality of lenses and focuses the incident light on a light receiving surface of the solid-state imaging element (Saito: see fig. 1 and par. [0020], in which an imaging lens 16 that includes a plurality of lenses. One of ordinary skill in the art would understand that the imaging lens 16 focuses the incident light on a light receiving surface of the imaging element chip 10); 
an IRCF (infrared cut filter) formed between the solid-state imaging element and the lens group (Saito: see fig. 1 and par. [0020], note that an infrared cut filter 14 formed between the imaging element chip 10 and the imaging lens 16); and 
a glass substrate formed between the IRCF and the solid-state imaging element (Saito: see fig. 1 and par. [0020], in which a glass substrate 12 formed between the infrared cut filter 14 and the imaging element chip 10).

Regarding claim 2, Saito discloses the imaging device according to claim 1, wherein the plurality of lenses includes at least two lenses (Saito: see fig. 1 and par. [0020], wherein the imaging lens 16 includes at least two lenses).

Regarding claim 4, Saito discloses the imaging device according to claim 1, further comprising an adhesive layer provided between an upper surface portion of the solid-state imaging element and the glass substrate (Saito: see fig. 1 and par. [0020], in which an adhesive agent 11 is provided between an upper surface portion of the imaging element chip 10 and the glass substrate 12).

Regarding claim 6, Saito discloses the imaging device according to claim 1, wherein the solid-state imaging element is a layered structure (Saito: see fig. 1, wherein the imaging element chip 10 is a layered structure).

Regarding claim 7, Saito discloses the imaging device according to claim 7, wherein the layered structure includes an upper substrate and a lower substrate (Saito: see fig. 1, and par. [0020], in which the layered structure includes an upper substrate as the glass substrate 12 and a lower substrate as an imaging element chip 10).

Regarding claim 8, Saito discloses the imaging device according to claim 1, further comprising a silicon substrate and at least one wiring layer provided between the silicon substrate and a bottom surface portion of the solid-state imaging element (Saito: see fig. 2 and pars. [0020], [0026], note that a silicon semiconductor substrate 10/ imaging element chip and a conductor layer 36 provided between the silicon semiconductor substrate 10 and a bottom surface portion of the imaging elements 21).

Regarding claim 9, Saito discloses the imaging device according to claim 8, further comprising a through silicon via (TSV) provided within the silicon substrate (Saito: see fig. 2 and par. [0027], wherein a solder resist 38 is formed within the silicon semiconductor substrate 10).

Regarding claim 10, Saito discloses the imaging device according to claim 9, wherein the TSV and the at least one wiring layer are connected to each other (Saito: see fig. 2 and par. [0026], in which the solder resist 38 and an internal electrode 32 are connected to each other).

Regarding claim 11, Saito discloses the imaging device according to claim 10, wherein a connection electrode and an insulation film are provided on an inner wall of the TSV (Saito: see fig. 2 and par. [0026], note that a penetration electrode 36 and an insulating film 35 are provided on an inner wall of the solder resist 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Saito”, US 2010/0207224) in view of Chen (US 2017/0102526).

Regarding claim 3, Saito discloses the imaging device according to claim 2.
Saito does not explicitly disclose that the at least two lenses include a concave lens and a convex lens.
On the other hand, Chen teaches that the at least two lenses include a concave lens and a convex lens (Chen: see claim 1, wherein the first lens is convex lens and the second lens is concave lens).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chen with the system/method of primary reference to include that the at least two lenses include a concave lens and a convex lens.
One would have been motivated to provide alternative type of lens for the lens module. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Saito”, US 2010/0207224) in view of Choi et al. (“Choi”, US 2010/0309368).

Regarding claim 5, Saito discloses the imaging device according to claim 4.
Saito does not explicitly disclose that the adhesive layer is transparent.
However, Choi teaches that the adhesive layer is transparent (Choi: see par. [0028], wherein transparent adhesive is used for the glass lens 10).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Choi with the system/method of primary reference to include that the adhesive layer is transparent
One would have been motivated to provide alternative material for adhesive. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Saito”, US 2010/0207224) in view of Kang (US 2006/0086957).

Regarding claim 12, Saito discloses the imaging device according to claim 11.
Saito does not disclose that the insulation film is formed of SiO2.
However, Kang teaches that the insulation film is formed of SiO2 (Kang: see par. [0011], wherein the insulation films 14 made up of silicon oxide film).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kang with the system/method of primary reference to include that the insulation film is formed of SiO2.
One would have been motivated to provide an alternative material for making the insulation film. 

Claims 13-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Saito”, US 2010/0207224) in view of Hsu et al. (“Hsu”, US 2011/0080513).

Regarding claim 13, Saito discloses an electronic apparatus, comprising: 
an imaging device (Saito: see the title) including: 
a solid-state imaging element that generates a pixel signal by photoelectric conversion according to an amount of incident light; 
a lens group that includes a plurality of lenses and focuses the incident light on a light receiving surface of the solid-state imaging element; 
an IRCF (infrared cut filter) formed between the solid-state imaging element and the lens group; and a glass substrate formed between the IRCF and the solid-state imaging element (see the analysis of claim 1).
Saito does not explicitly disclose a digital signal processor that processes signals received from the imaging device.
On the other hand, Hsu teaches a digital signal processor that processes signals received from the imaging device (Hsu: see fig. 5 and par. [0058], wherein a digital signal processor processes signal received from the CMOS image sensor chip).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hsu with the system/method of primary reference to include a digital signal processor.
One would have been motivated to provide image data by obtaining image signal from the pixel. 

Regarding claim 14, Saito in the combination with Hsu discloses the electronic apparatus according to claim 13, wherein the plurality of lenses includes at least two lenses (Saito: see fig. 1 and par. [0020], wherein the imaging lens 16 includes at least two lenses).

Regarding claim 16, Saito in the combination with Hsu discloses the electronic apparatus according to claim 13, further comprising an adhesive layer provided between an upper surface portion of the solid-state imaging element and the glass substrate (Saito: see fig. 1 and par. [0020], in which an adhesive agent 11 is provided between an upper surface portion of the imaging element chip 10 and the glass substrate 12).

Regarding claim 18, Saito in the combination with Hsu discloses the electronic apparatus according to claim 13, wherein the solid-state imaging element is a layered structure (Saito: see fig. 1, wherein the imaging element chip 10 is a layered structure).	

Regarding claim 19, Saito in the combination with Hsu discloses the electronic apparatus according to claim 18, wherein the layered structure includes an upper substrate and a lower substrate (Saito: see fig. 1, and par. [0020], in which the layered structure includes an upper substrate as the glass substrate 12 and a lower substrate as an imaging element chip 10).

Regarding claim 20, Saito in the combination with Hsu discloses the electronic apparatus according to claim 13, further comprising a silicon substrate and at least one wiring layer provided between the silicon substrate and a bottom surface portion of the solid-state imaging element (Saito: see fig. 2 and pars. [0020], [0026], note that a silicon semiconductor substrate 10/ imaging element chip and a conductor layer 36 provided between the silicon semiconductor substrate 10 and a bottom surface portion of the imaging elements 21).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Saito”, US 2010/0207224) in view of Hsu et al. (“Hsu”, US 2011/0080513) and further in view of Chen (US 2017/0102526).

Regarding claim 15, Saito in the combination with Hsu discloses the electronic apparatus according to claim 14.
Saito in the combination with Hsu does not explicitly disclose that the at least two lenses include a concave lens and a convex lens.
On the other hand, Chen teaches that the at least two lenses include a concave lens and a convex lens (Chen: see claim 1, wherein the first lens is convex lens and the second lens is concave lens).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chen with the system/method of primary references to include that the at least two lenses include a concave lens and a convex lens.
One would have been motivated to provide alternative type of lens for the lens module. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Saito”, US 2010/0207224) in view of Hsu et al. (“Hsu”, US 2011/0080513) and further in view of Choi et al. (“Choi”, US 2010/0309368).

Regarding claim 17, Saito in the combination with Hsu discloses the electronic apparatus according to claim 16.
Saito in the combination with Hsu does not explicitly disclose that the adhesive layer is transparent.
However, Choi teaches that the adhesive layer is transparent (Choi: see par. [0028], wherein transparent adhesive is used for the glass lens 10).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Choi with the system/method of primary references to include that the adhesive layer is transparent
One would have been motivated to provide alternative material for adhesive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697  


/LIN YE/Supervisory Patent Examiner, Art Unit 2697